Citation Nr: 1547216	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  12-18 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, C. D., and G. D.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active service from April 1944 to January 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


REMAND

In the prior May 2015 remand, the Board instructed the RO to consider whether to refer the Veteran's increased rating claim for bilateral hearing loss for consideration of a combined extraschedular rating, as evidence of record clearly referenced interplay between his service-connected psychiatric and bilateral hearing loss disability residuals.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014) (finding that 38 C.F.R. § 3.321(b)(1) entitles a veteran to consideration for referral for extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.)

The RO issued a supplemental statement of the case in October 2015 that did not contain any discussion or consideration as to whether to refer the Veteran's increased rating claim for bilateral hearing loss for consideration of a combined extraschedular rating.  As such, the Board finds that the RO has not substantially complied with the directives of the prior May 2015 remand and, thus, a remand for curative action was required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)(holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is remanded for the following actions:

1.  The RO must re-adjudicate the Veteran's claim on appeal.  In doing so, the RO must specifically consider and discuss whether to refer the Veteran's record to the Director, Compensation and Pension Service, for extraschedular consideration, to include whether a combined extraschedular rating is warranted under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

2.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

